Case 1:21-mj-00222-ZMF Document 7 Filed 02/12/21 Page 1 of 1

AO 442 (Rev. 01/09} Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

United States of America

v. )
Leo Brent Bozell IV Case No.
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Leo Brent Bozell IV .
who is accused of an offense or violation based on the following document filed with the court:

©) indictment 1 Superseding Indictment Ol Information  C) Superseding Information a Complaint

© Probation Violation Petition OC Supervised Release Violation Petition O Violation Notice ( Order of the Court

This offense is briefly described as follows:

See affidavit in support of complaint

18 U.S.C. 1512(c) (ebstruction of official procceedings and attempt to do so)
18 U.S.C. 1752(a}(1) and (2) {restricted building and grounds)

40 U.S.C. 5104(e}(2} (disorderly conduct)

IS 2021.02.11
13:11:43 -05'00'

issuing officer's signature

Date: 02/11/2021

City and state: | Washington, D.C. Zia M. Faruqui, U.S. Magistrate Judge

Printed name and title

 

Return

 

 

This warrant was received on (date) 2 f ul e zl » and the person was arrested on (date) _£ f 12. (2
at (city and state) &a) tag le, Pa

Date: Af 12 fte2I\ Pie er

Arresting officer's signature

SA Den ~e | Wr ghar

Printed name and title

 

 
